Citation Nr: 0714098	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  00-20 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for schizophrenia.  

REPRESENTATION

Appellant represented by:  Sean A. Ravin, Esq.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active service from April 1963 to 
January 1966.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which in part, denied a rating in 
excess of 10 percent disabling for schizophrenia.

The veteran subsequently timely appealed the RO's denial, and 
his case underwent appellate adjudication by the Board in 
September 2003.  The appellant appealed the June 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following an April 2004 "Joint Motion to 
Vacate and Remand" (Joint Motion), an April 2004 Court Order 
vacated and remanded the September 2003 Board decision.  The 
Board remanded this matter in October 2004 to allow for 
development in compliance with the Court Order.  This case is 
now returned to the Board for further consideration.

The Board also notes that an issue of entitlement to 
nonservice-connected pension benefits that was also on appeal 
has been rendered moot by the RO's August 2006 rating.  This 
rating also granted an increased rating for schizophrenia to 
50 percent disabling, effective the December 17, 1999, date 
of receipt of his claim.  The veteran has continued his 
appeal for a higher rating.  A claim remains in controversy 
where less than the maximum schedular benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2006, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  In March 2007, the 
veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge; copies of the 
hearing transcripts are in the record.




FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia has been 
shown to be manifested by insomnia, periods of 
disorientation, vaguely delusional type thoughts, with 
awareness that such thoughts are not rational, isolation, but 
with no hallucinations, no suicidal or homicidal thoughts, 
evidence of adequate relationships with family and close 
friends, and a Global Assessment of Functioning (GAF) score 
attributable to schizophrenia of 57.

2.  The veteran's service-connected schizophrenia is not 
shown by medical evidence to result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to these symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent rating, for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below. See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in December 1999. After the June 2000 rating denied 
an increased rating, and following the September 2003 Board 
denial of the appeal which the Court vacated and remanded in 
April 2004, the RO sent a duty to assist letter in January 
2005 addressing the increased rating issue.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  The duty to assist letter specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA records were obtained and 
associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This matter was 
remanded in part to obtain a current VA examination, as he 
had repeatedly failed to appear to previously scheduled VA 
examinations but had not received sufficient notice of the 
consequences of such failure to appear.  The VA examination 
of June 2006 was based on examination of the veteran and 
review of the claims file.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was notified of the effective 
date in the December 2006 Decision Review Officer (DRO) 
letter that advised him of the award of a 50 percent rating 
that was granted in an August 2006 rating decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

Schizophrenia is rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9203. 38 C.F.R. § 4.130 
(2006).  These criteria contemplate that a 30 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation, is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2006).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In this matter, service connection was granted for 
schizophrenia in May 1966 and an initial 10 percent rating 
was assigned.  The veteran filed his claim for an increase in 
December 1999.  After the veteran appealed the RO's June 2000 
decision that denied a rating in excess of 10 percent 
disabling, a DRO decision of August 2006 granted a 50 percent 
rating effective the date of his increased rating claim.  

The report of a February 2000 VA general examination noted 
his medical history of hospitalization for nervous condition 
in 1965, 1966, 1967 and 1976.  On physical examination his 
memory was good and he was oriented times 3.  He was 
cooperative and he could manage his finances.  He had a 
history of paranoid schizophrenia.  The rest of the 
examination addressed physical problems.  The diagnosis 
included paranoid schizophrenia.  

VA treatment records from the 1990's to 2006 primarily 
address other medical problems besides his service-connected 
psychiatric disorder and those that to refer to his 
psychiatric condition do not reflect serious symptomatology.  
In February 1999 he complained of getting more nervous and 
was noted to verbally ramble.  The assessment included 
schizophrenia.  Social work notes of October 1999 and 
November 1999 revealed him to seek assistance with addressing 
issues about transportation problems and administration 
issues with food stamps, with no psychiatric complaints 
specifically noted.  A January 2000 depression screening 
revealed him to deny feeling down, depressed or helpless in 
the past month.  He denied having little interest or pleasure 
in things and also denied suicidal ideations.  Another 
depression screening done in March 2000 revealed that he did 
say "yes" to having fatigue or loss of energy and problems 
sleeping, but otherwise denied other symptoms of depression.  
Social work notes from December 2001 reflected the veteran to 
be requesting help with getting a loan for a water pump for 
his farm, which was accomplished, and no other issues were 
voiced.  In February 2002 a social work note addressed 
problems the veteran was having dealing with an ex-wife who 
was harassing him and his current girlfriend, and he obtained 
a restraining order.  No specific psychiatric complaints were 
noted in this report.  A November 2004 depression screening 
revealed him to deny feeling down, depressed or helpless in 
the past month.  He denied having little interest or pleasure 
in things and also denied suicidal ideations.  The result of 
the examination was normal.  A September 2005 follow-up for 
problems with the abdomen revealed that a psychiatric 
examination showed him to deny suicidal ideation, alcohol 
use, drug or tobacco use.  He lived alone and was widowed in 
1986.  

The veteran testified at his May 2006 DRO hearing that he has 
occasional trouble sleeping.  He said that he was able to 
avoid having panic attacks.  He denied having hallucinations 
or thoughts of hurting himself or others.  

The record reflects that the veteran failed to report for 
several VA psychiatric examinations scheduled throughout the 
pendency of this appeal.  However he did attend a July 2006 
VA psychiatric examination, the report of which noted the 
veteran to be a widower who lived alone but his siblings 
lived in the vicinity and he had an adequate support 
structure.  The history of the onset of schizophrenia in the 
service was noted, which he described as periods of 
"disorientation."  The veteran was a vague historian and he 
would not elaborate a great deal on his specific symptoms.  
On repeated questioning, he reported he gets periods in which 
he develops what he later recognized as irrational beliefs.  
He stated an example that he might think people around him 
were involved in certain activities.  He would not state 
these activities specifically but described them as things in 
which he felt compelled to investigate.  He described being 
compelled to "inspect" certain buildings for stability and 
getting in trouble with the police at such times.  He also 
indicated that he goes to check things out at certain 
locations where he feels something is going on that he feels 
needs looking into.  He acknowledged not being able to find a 
concrete reason for such beliefs and realized these beliefs 
were not rational.  His symptoms were quite ambiguous.  He 
did not seem to report more definitive symptoms at any point 
in his past history.  His earlier psychiatric history was 
noted to be significant for his reporting the belief that a 
past girlfriend at the time could actually read his thoughts.  
He was a bit vague and seemed embarrassed about this, but did 
admit to a history of such thoughts.  He reported no history 
of disturbances in perception or any other "first rank" 
psychiatric symptoms.  He also had no history of any major 
affective symptoms.  He did report that during periods of 
what he described as "disorientation" he also has had 
problems with anxiety, some restlessness, and some problems 
with insomnia and difficulty focusing.  This was felt by the 
examiner to possibly point to a bipolar disorder or another 
possibility was a personality disorder which was noted to 
have been considered in the past.  

His symptoms played a role in a somewhat reclusive lifestyle.  
He was uncomfortable in large gatherings but functioned well 
with friends and family.  His symptoms have caused him to 
withdraw from time to time while employed.  He was noted to 
have been self employed and so this tendency did not affect 
his career like it might have been if he was in a different 
situation.  He denied long standing substance problems.  He 
used to drink alcohol in varying amounts but was abstinent 
since he retired in 1983.  There was no drug problem.  He had 
a history of his symptoms treated with Mellaril but this was 
discontinued in 1973 by his doctor.  He had not been on any 
psychotropic medications since.  This was his choice as he 
felt he could control his symptoms himself.  Socially he 
remained in touch with his siblings and had several friends 
in the vicinity, who compromised an adequate social 
structure.  He was noted to have helped his father with 
farming after service and also attended tech school, where he 
studied welding and brick masonry.  He subsequently worked as 
a welder for the rest of his career and retired in 1983.  He 
was self employed.  

Mental status examination revealed him to appear his stated 
age.  He was appropriately dressed and groomed.  He showed no 
overt psychomotor agitation or retardation.  Thought content 
recalled vague findings with some persecutory ideation, ideas 
of reference and an incident of thought broadcasting.  There 
was no thoughts or plan of harm to himself or others.  He 
denied any perceptual disturbance.  His thought processes 
were largely goal directed.  His mood was stable and euthymic 
with appropriate and congruent affect.  He was alert and 
oriented times 3.   His memory was intact.  There were no 
obvious defects in higher executive function.  He had 
adequate concentration and calculation abilities shown.  He 
had adequate judgment.  Insight into his thought content 
problems appeared adequate although there seemed to be some 
deficits in insight based on specific instances as mentioned 
in his psychiatric history.  The Axis I diagnosis was 
schizophrenia, residual type.  Axis II was deferred.  His GAF 
score was 57.  Differential diagnoses was described as 
bipolar spectrum disorder, cluster A personality traits, 
including schizoid and schizotypal traits.  

The veteran testified at his March 2007 videoconference 
hearing that he last worked in 1991, and did not stop working 
due to his schizophrenia symptoms, although he alleged his 
schizophrenia prevented him from doing "regular" work.  He 
testified that he hunted, fished and attended NASCAR events.  
He had no spouse, but had contact with family members and 
neighbors.  He was not taking any medication.  He denied 
recent hospitalization for schizophrenia.  He indicated that 
he received outpatient treatment every 3 months with group 
therapy.  He denied hearing voices.  His current symptoms 
included trouble sleeping and memory loss.  He would get 
disorientated occasionally.  He testified that he wanted a 
100 percent rating as he was not working and that due to his 
age and health he was unable to work.  He denied receiving 
Social Security disability benefits.  He denied homicidal or 
suicidal ideation.

In summary the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent 
disabling for schizophrenia.  Overall his schizophrenia has 
been shown to be manifested by such as symptoms as insomnia, 
periods of disorientation, vaguely delusional type thoughts, 
with awareness that such thoughts are not rational, isolation 
and a Global Assessment of Functioning (GAF) scores 
attributable to schizophrenia of 57.  However, the record 
repeatedly has not shown the veteran to have more severe 
symptomatology such as homicidal or suicidal thought, nor 
active hallucinations of any sort.  Although somewhat 
reclusive, he nonetheless has been able to maintain 
apparently healthy relationships with family members and 
friends.  His schizophrenia is not shown to result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Although he has not worked since the 
early 1990's, by his own admission he did not stop working 
due to his schizophrenia.  He is shown to participate in 
hobbies.  Thus his schizophrenia is not shown to result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to these symptoms.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, based on the above 
evidence there is no evidence that the veteran's 
schizophrenia has resulted either in frequent 
hospitalizations or interfered with his employment.  


ORDER

A disability rating in excess of 50 percent disabling for 
schizophrenia is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


